REDMANN, Judge.
Plaintiff appeals from a judgment dismissing his suit for personal injury and property damages arising out of a collision between his motorcycle and an automobile insured by one defendant and driven by the wife of the second defendant.
The two vehicles were travelling in opposite directions on the same road. The car, intending to make a left turn at a T-intersection, stopped to allow the oncoming motorcycle to pass. The car driver testified the motorcycle swerved into her lane and ran head-on into the front of her car. The motorcyclist testified he saw the car stop, was confident he was being allowed to pass it and was therefore looking down the road ahead, and could only surmise the car had started up again and ran into him. Other witnesses’ testimony is not sufficient to resolve this conflict.
The trial judge stated that in his opinion the defense witnesses deserved greater credibility, and from our review of the record and consideration of plaintiff’s argument as to probabilities, we are unable to conclude that that determination was- erroneous.
The judgment appealed from is therefore affirmed at plaintiff’s cost.
Affirmed.